Title: To John Adams from Donald Fraser, 29 November 1794
From: Fraser, Donald
To: Adams, John



Sir—
New York Novr. 29th 1794—

The bearer, Mrs: Fraser, will deliver you a copy of the Second impression of the “Young Gentleman & Lady’s Assistant.” A work which You were, originally pleased pleased to countenance with Your Subscription; and now, in its improved state, appears honored with Your approbation.
It is highly gratifying to me, to have this Small attempt, to promote the interest of the rising age, patronized with you by Such an illustrious Character;—whose name will be long remembered, with applause, in this Enlightend land of Liberty! Where, virtue, talents, & Patriotism alone entitle men to places of public trust & honor.—
Accept Sir,—of my most hearty thanks, for Your polite condescendsion, on this & a former occasion;—that You may long very long, continue, to merit, & receive, the confidence & approbation, of Your Enlightened fellow Citizens—Is the Sincere wish of Sir, / Your most obedient & obliged / humble Servant—

Donald Fraser